Filed 9/10/20 P. v. The North River Ins. Co. CA2/7
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 THE PEOPLE,                                                     B296412

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. SJ4504)
          v.

 THE NORTH RIVER
 INSURANCE CO., et al.

           Defendants and Appellants.


      APPEAL from an order of the Superior Court of
Los Angeles County, Alison Estrada, Judge. Affirmed.
      Jefferson T. Stamp for Defendants and Appellants.
      Mary C. Wickham, County Counsel, Adrian G. Gragas,
Assistant County Counsel, and Jonathan McCaverty, Principal
Deputy County Counsel, for Plaintiff and Respondent.
`




                        INTRODUCTION

      Bad Boys Bail Bonds, acting as the agent for The North
River Insurance Company (collectively, North River), posted a
bail bond to secure the release of a defendant in a criminal
proceeding. The trial court ordered the bond forfeited when the
defendant failed to appear for the preliminary hearing. The court
entered summary judgment against North River under section
1306 of the Penal Code. North River appeals, and we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       On January 3, 2017 the People charged Eduardo Cardenas
with second degree robbery (Pen. Code, § 211).1 North River
posted a $50,000 bail bond to secure Cardenas’s release.
Cardenas appeared at the arraignment on January 24, 2017,
where the trial court set the preliminary hearing for February 6,
2017 and ordered Cardenas to return on that date. Cardenas did
not appear at the preliminary hearing, and the court ordered the
bail forfeited.
       On February 14, 2017 the trial court mailed notice of the
forfeiture to North River, triggering a 185-day period for
Cardenas to appear or North River to seek to set aside the
forfeiture prior to the trial court entering summary judgment
against North River. (See §§ 1305, subds. (b)-(c), 1306, subd. (a).)
On August 15, 2017 Bad Boys Bail Bonds filed a motion to extend
the appearance period, which the trial court granted on
September 8, 2017, extending the period to March 7, 2018.
North River did not move to set aside the forfeiture before the

1     Undesignated statutory references are to the Penal Code.




                                 2
`




extended appearance period expired, and on March 19, 2018 the
trial court entered summary judgment in the amount of $50,370
($50,000 for the bond, plus $370 in court costs) against North
River.
       On October 18, 2018 North River filed a motion to set aside
the summary judgment, vacate the forfeiture, and exonerate the
bond. North River argued the judgment was void because the
judge who initially declared the bond forfeited when Cardenas
failed to appear at the preliminary hearing was not the same
judge who subsequently signed the judgment against North
River. North River also argued the bond was void because the
trial court violated Cardenas’s constitutional rights by setting the
amount of his bail without considering either Cardenas’s ability
to pay or less restrictive bail conditions. The trial court denied
the motion. North River timely appealed.

                          DISCUSSION

      A.    Applicable Law and Standard of Review
      A “‘bail bond is a contract between the surety and the
government whereby the surety acts as a guarantor of the
defendant’s appearance in court under the risk of forfeiture of the
bond.’” (People v. American Contractors Indemnity Co. (2004)
33 Cal.4th 653, 657; accord, People v. International Fidelity Ins.
Co. (2017) 11 Cal.App.5th 456, 460; see People v. Bankers Ins. Co.
(2016) 247 Cal.App.4th 1004, 1011 [“‘A bail bond is a contract
between the government and the surety.’”].) Sections 1305 to
1306 govern bail forfeiture. Section 1305, subdivision (a)(1),
provides a “court shall in open court declare forfeited the
undertaking of bail . . . if, without sufficient excuse, a defendant




                                 3
`




fails to appear” for one of the proceedings enumerated in the
statute. “[T]he trial court is required to declare bail forfeited” if
the defendant fails to appear. (International Fidelity Ins. Co., at
p. 460.) Where (as here) “the amount of the bond . . . exceeds four
hundred dollars ($400),” the clerk of the court must mail notice of
the forfeiture to the surety. (§ 1305, subd. (b)(1).) The mailing
triggers a 185-day “appearance period” (180 days plus five days
for mailing) during which “the surety on the bond is entitled to
move to have the forfeiture vacated and the bond exonerated on
certain grounds, such as an appearance in court by the
accused.” (American Contractors Indemnity Co., at p. 658; see
§ 1305, subds. (b)(1), (c)(1)-(3).)
       Section 1306, subdivision (a), provides that, if the court has
not set aside the forfeiture by the end of the appearance period,
the court “shall enter a summary judgment” against the surety in
“the amount of the bond plus costs.” (See People v. International
Fidelity Ins. Co., supra, 11 Cal.App.5th at pp. 460-461 [“If the
surety fails to obtain relief from the forfeiture . . . the court shall
enter summary judgment against the surety on the bond, plus
costs.”].) The Penal Code also requires that, for a surety to post
the bond, the surety must execute a written undertaking
acknowledging that, “[i]f the forfeiture of this bond be ordered by
the court, judgment may be summarily made and entered
forthwith against” the surety “as provided by Sections
1305 and 1306.” (§§ 1278, subd. (a), 1287, subd. (a).)
       Because a court enters summary judgment under section
1306 “pursuant to a contractual consent in the bond agreement”
(People v. Amwest Surety Ins. Co. (1997) 56 Cal.App.4th 915, 919,
fn. 2), the judgment “is a consent judgment which is normally not
appealable” (County of Los Angeles v. American Bankers Ins. Co.




                                   4
`




(1996) 44 Cal.App.4th 792, 795). (See Merritt v. J. A. Stafford Co.
(1968) 68 Cal.2d 619, 623 [“a judgment on an appeal bond may
not be appealed by the surety . . . because the judgment against
the surety is a consent judgment”]; People v. American Surety Co.
(2019) 31 Cal.App.5th 380, 389 [same]; People v. International
Fidelity Ins. Co. (2007) 151 Cal.App.4th 1056, 1059 [“Summary
judgments entered on forfeitures of bail are consent judgments
. . . not usually subject to challenge.”].) However, “[a]n order
denying a motion to set aside summary judgment on a bail bond
forfeiture is an appealable order.” (People v. Accredited Surety
Casualty Co. (2014) 230 Cal.App.4th 548, 554; accord, American
Surety Co., at p. 394; People v. International Fidelity Ins. Co.
(2012) 204 Cal.App.4th 588, 592.)
        We generally review an order denying a motion to vacate a
summary judgment following forfeiture of a bail bond for abuse of
discretion. (See People v. The North River Ins. Co. (2018)
31 Cal.App.5th 797, 804 [“‘Ordinarily, appellate courts review an
order denying a motion to vacate the forfeiture of a bail bond
under an abuse of discretion standard.’”]; People v. Financial
Casualty & Surety, Inc. (2017) 14 Cal.App.5th 308, 314 [same];
County of Los Angeles v. Fairmont Specialty Group (2009) 173
Cal.App.4th 538, 542 [“‘[t]he abuse of discretion standard applies
to the trial court’s resolution of a motion to set aside a bail
forfeiture’”].) “‘When the facts are undisputed and only legal
issues are involved,’” however, we “‘conduct an independent
review.’” (The North River Ins. Co., at p. 804; accord, Financial
Casualty & Surety, Inc., at p. 314; see People v. International
Fidelity Ins. Co., supra, 11 Cal.App.5th at p. 461 [when “the issue
is one of statutory construction or contract interpretation, and
the evidence is undisputed, we review the order de novo”].)




                                5
`




      B.     Section 1306 Does Not Require the Judge Who
             Declared the Forfeiture To Enter Summary Judgment
       North River argues that, because section 1306,
subdivision (a), states “the court which has declared the forfeiture
shall enter a summary judgment” against the surety after the
end of the appearance period, the same judge who declares the
forfeiture must also sign the judgment. Here, the judge who
declared the forfeiture when Cardenas failed to appear for his
preliminary hearing was not the same judge who signed the
summary judgment against North River.
       “Statutory interpretation requires us ‘to ascertain and
effectuate the intended legislative purpose.’ [Citation.] We
consider the provisions’ language in its ‘broader statutory context’
and, where possible, harmonize that language with related
provisions by interpreting them in a consistent fashion.” (ZB,
N.A. v. Superior Court (2019) 8 Cal.5th 175, 189.) “‘If this
contextual reading of the statute’s language reveals no
ambiguity, we need not refer to extrinsic sources.’” (Dr. Leevil,
LLC v. Westlake Health Care Center (2018) 6 Cal.5th 474, 478;
see United Riggers & Erectors, Inc. v. Coast Iron & Steel Co.
(2018) 4 Cal.5th 1082, 1089-1090.) “If an ambiguity remains
after this preliminary textual analysis, we may consider extrinsic
sources such as legislative history and contemporaneous
administrative construction.” (ZB, at p. 189.)
       North River essentially asks us to interpret “the court
which has declared the forfeiture” as “the judge which has
declared the forfeiture.” As this Court held in People v. The
North River Ins. Co. (2020) 53 Cal.App.5th 559 (North River II),
however, section 1306 “does not state, and does not mean, the
same judge of the court must enter both” the order declaring bail




                                 6
`




forfeited and the subsequent order entering summary judgment
against the surety because “it is the court that has jurisdiction of
the matter, not a particular judge.” (North River II, at p. 565.)
       Since 1966 the California Constitution has defined “a
superior court” as all of the judges serving on that court. (See
Cal. Const., art. VI, § 4 [“[i]n each county there is a superior court
of one or more judges”];2 People v. Konow (2004) 32 Cal.4th 995,
1018 [“‘jurisdiction is vested by the Constitution in the court and
not in any particular judge or department thereof; and . . .
whether sitting separately or together, the judges hold but one
and the same court’”]; Hamblin v. Superior Court (1925) 195
Cal. 364, 368 [“‘A court is an instrumentality of government. . . .
A time when, a place where, and the persons by whom, judicial
functions are to be exercised are essential to complete the idea of
a court.’”]; North River II, supra, 53 Cal.App.5th at p. 564 [“A
court is a single entity consisting of multiple judges or bench
officers.”].) In 1977 the Legislature added the provision of section
1306, subdivision (a), stating that the court which3 has declared
the forfeiture shall enter a summary judgment. (Stats. 1977,
ch. 889, § 3.5, p. 2662.) We presume the Legislature was aware
of the Constitution’s definition and would have used the term
“the judge” (or some other unambiguous term) rather than “the

2     Although article VI, section 4 of the California Constitution
has been amended, the provision defining a superior court has
not changed. (See Cal. Const., former art. VI, § 4, as adopted
Nov. 8, 1966.)

3     The that/which rule requires “that” here, but we use
“which” to be consistent with the language of the statute. (See
Garner, Garner’s Modern American Usage (3d ed. 2009)
pp. 806-807.)




                                  7
`




court” if the Legislature intended to refer to a specific judge
sitting on a superior court. (See Mosser Companies v. San
Francisco Rent Stabilization & Arbitration Bd. (2015) 233
Cal.App.4th 505, 514 [“‘[t]he Legislature is presumed to know
existing law when it enacts a new statute’”]; Ramos v. Superior
Court (2007) 146 Cal.App.4th 719, 727 [“We presume the
Legislature knew what it was saying and meant what it said.”].)
The Legislature has also used the term “judge” in other statutes
when it intended to refer to a specific judge of the court. (See,
e.g., § 1538.5, subd. (p) [“[r]elitigation of [a] motion” to return
property or suppress evidence granted in favor of a defendant
“shall be heard by the same judge who granted the motion at the
first hearing if the judge is available”]; Code Civ. Proc., § 170.6,
subd. (a)(1) [“A judge, court commissioner, or referee of a superior
court of the State of California shall not try a civil or criminal
action” if “the judge or court commissioner is prejudiced against a
party or attorney”]; Code Civ. Proc., § 635 [“In all cases where the
decision of the court has been entered in its minutes, and when
the judge who heard or tried the case is unavailable, the formal
judgment or order conforming to the minutes may be signed by
the presiding judge of the court or by a judge designated by the
presiding judge.”].)
       Moreover, to the extent there is any ambiguity in section
1306, the legislative history demonstrates the Legislature did not
intend that the judge who entered the summary judgment had to
be the judge who declared the forfeiture. (See Goodman v.
Lozano (2010) 47 Cal.4th 1327, 1335 [even where the meaning of
statutory language “is plain, it is helpful to look at [the statute’s]
legislative history”].) Prior to 1927, section 1306 did not provide
for a summary judgment procedure following bail forfeiture;




                                  8
`




instead, the district attorney could “proceed by action against the
bail . . . .” (Former § 1306, added by Stats. 1905, ch. 539, § 2,
p. 702 and amended by Stats. 1927, ch. 734, § 1, pp. 1385-1386.)
In 1927 the Legislature amended section 1306 to add a summary
judgment procedure. As relevant here, the original summary
judgment procedure differentiated between courts that had “civil
jurisdiction to render judgment in an action arising upon a
contract of similar nature and amount” as the bond (for example,
a superior court), and those that did not (for example, a
municipal court or a justice court). (Stats. 1927, ch. 734, § 1,
pp. 1385-1386.)4 “[I]f the court which ha[d] declared the [bond]
forfeited” had jurisdiction to render judgment in the amount of
the bond, the court had to “enter a summary judgment against”
the surety. (Ibid.) But if the court which declared the bond
forfeited did not have jurisdiction to render judgment in the
amount of the bond, the court had to “deliver to the district
attorney of the county in which said court is located said bond,
together with a certified copy of its order declaring the same
forfeited . . . .” (Ibid.) After the district attorney “file[d] the bond
and said certified copy of forfeiture in a court” having jurisdiction
to render judgment in the amount of the bond, the court in which
the district attorney filed the bond had to “enter a summary
judgment against” the surety. (Ibid.) By adopting a procedure
that permitted the district attorney to transfer the bond

4     California voters did not eliminate justice courts and
incorporate them into municipal courts until 1994 (see Prop. 191,
as approved by voters, Gen. Elec. (Nov. 8, 1994)) and did not
consolidate superior and municipal courts until 1998 (see
Prop. 220, as approved by voters, Prim. Elec. (June 2, 1998)).
(See Persky v. Bushey (2018) 21 Cal.App.5th 810, 824, fn. 13.)




                                   9
`




forfeiture to a new court and that authorized the new court to
enter summary judgment, the Legislature could not have
intended that the judge who entered summary judgment had to
be the judge who declared the bond forfeited.
       In 1977 the Legislature amended section 1306 “specifically
to eliminate the administrative difficulties related to transferring
a matter to another court for entry of summary judgment when
the first court lacked jurisdiction to enter the summary
judgment.” (North River II, supra, 53 Cal.App.5th at p. 566.)
The amended section 1306 provided that, when the appearance
period expired after a court declared a bond forfeited, “the court
which has declared the forfeiture, regardless of the amount of the
bail, shall enter a summary judgment against” the surety.
(Stats. 1977, ch. 889, § 3.5, p. 2662.) But this amendment had
nothing to do with requiring the judge who declared the forfeiture
to enter summary judgment; “the Legislature’s concern was with
the jurisdiction of the forfeiture court to enter summary
judgment, not with the identity of the particular bench officer
making that decision.” (North River II, at p. 566; see Assem.
Com. on Judiciary, Bill Digest on Sen. Bill No. 1107, as amended
June 2, 1977 [explaining that the purpose of this amendment was
to grant “jurisdiction to enter summary judgment” to “a
municipal or justice court [that] orders forfeiture on a bond
in excess of $5,000,” so that it would not have to “transfer the
action to the superior court for summary judgment”]; Cal. Law
Revision Com., com. West’s Ann. Pen. Code (2013 ed.) foll. § 1306
[“Before unification, it was necessary to make clear that a
municipal court was authorized to enter summary judgment on a
bail forfeiture even though the amount of bail exceeded the
jurisdictional limit of the municipal court.”]; see also HLC




                                10
`




Properties, Ltd. v. Superior Court (2005) 35 Cal.4th 54, 62 [“the
Commission’s official comments reflect the intent of the
Legislature . . . and are entitled to substantial weight”].) North
River does not cite any legislative history or provide any evidence
to support its contention that the Legislature also intended to
protect the rights of the surety in some way by requiring the
judge who declared the forfeiture to be the judge who entered
summary judgment.5
      North River relies on a single line from People v. Frontier
Pacific Ins. Co. (2000) 83 Cal.App.4th 1289 (Frontier), where the
court stated: “It is clear from the plain language of sections 1305
and 1306 that the court (i.e. the judge) and the clerk have distinct
functions.” (Frontier, at p. 1295.) North River argues the
decision in Frontier reflects the Legislature’s intention to use the
term “court” synonymously with “judge.” But it doesn’t. In
Frontier the clerk of the court, rather than the judge, signed the
judgment against the surety. (Id. at p. 1294.) The court in
Frontier held that, because “the rendition of judgment is not a
ministerial act which may be delegated to the clerk,” a “judge
[must] sign the judgment.” (Id. at pp. 1294-1295.) The court did
not consider whether the same judge who declared forfeiture
must sign the summary judgment.




5     In 2012 the Legislature further amended section 1306 by
removing the language “regardless of the amount of the bail.”
(Stats. 2012, ch. 470, § 50.) The purpose of this amendment was
to remove language that was “obsolete due to trial court
unification.” (Cal. Law Revision Com. com., West’s Ann.
Pen. Code (2013 ed.) foll. § 1306.)




                                11
`




      C.     The Trial Court Did Not Violate North River’s Due
             Process Rights
       North River also argues that, even if section 1306 does not
require the judge who declared the forfeiture to enter summary
judgment, the court nonetheless violated North River’s due
process rights “because [the judgment] was entered by a judge
who did not hear the evidence of the bail forfeiture.” North River
relies on European Beverage, Inc. v. Superior Court (1996) 43
Cal.App.4th 1211, 1214 (European Beverage), where the court
stated: “It is considered a denial of due process for a new judge to
render a final judgment without having heard all of the
evidence.” As this court held in North River II, supra,
53 Cal.App.5th 559, however, there is “no due process violation”
where a new judge simply enters summary judgment based on a
record reflecting the bond forfeiture, “the expiration of the
appearance period,” and “the absence of a pending motion to
vacate forfeiture.” (Id. at p. 567.)
       “Both the federal and state Constitutions compel the
government to afford persons due process before depriving them
of any property interest.” (Today’s Fresh Start, Inc. v. Los
Angeles County Office of Education (2013) 57 Cal.4th 197, 212.)
‘The essence of due process is the requirement that “a person in
jeopardy of serious loss [be given] notice of the case against him
and opportunity to meet it.”’ [Citations.] The opportunity to be
heard must be afforded ‘at a meaningful time and in a
meaningful manner.’” (Ibid.; accord, California DUI Lawyers
Assn. v. Department of Motor Vehicles (2018) 20 Cal.App.5th
1247, 1259.) California courts “have adopted the Mathews [v.
Eldridge (1976) 424 U.S. 319, 96 S.Ct. 893] balancing test as the
default framework for analyzing challenges to the sufficiency of




                                12
`




proceedings under” due process, which requires consideration of
“the private interest affected, the risk of erroneous deprivation,
and the government’s interest.” (Today’s Fresh Start, Inc., at
p. 213; see Department of Forestry & Fire Protection v. Howell
(2017) 18 Cal.App.5th 154, 174 [“[i]n determining whether due
process was afforded here, we adopt the balancing test set forth
in Mathews v. Eldridge”].)
       North River is correct that in a court trial “[a] party litigant
is entitled to a decision upon the facts of his case from the judge
who hears the evidence . . . .” (In re Guardianship of Sullivan
(1904) 143 Cal. 462, 467-468; see id. at pp. 463, 467 [party was
entitled to have the judge who heard the evidence and saw the
witnesses enter judgment]; European Beverage, supra,
43 Cal.App.4th at p. 1216 [party was entitled to have the judge
who decided the first phase of a bifurcated trial in civil action
hear the second phase of the trial]; In re Marriage of Colombo
(1987) 197 Cal.App.3d 572, 581-582 [judge who did not hear the
evidence could not sign a judgment for dissolution of marriage];
Armstrong v. Picquelle (1984) 157 Cal.App.3d 122, 125, 127-128
[in action to dissolve a partnership and for an accounting, a new
judge could not enter judgment adopting the tentative decision of
a prior judge who had heard the evidence].) But North River does
not cite any authority extending this principle beyond a court
trial, and certainly not to the type of summary proceeding
described by sections 1305 and 1306. And contrary to North
River’s contention, due process does not require that in every
proceeding where the government deprives a person of a property
interest, the decisionmaker who renders a final decision must be
the same decisionmaker who hears the relevant evidence. (See
Nat. Auto & Cas. Co. v. Ind. Acc. Com. (1949) 34 Cal.2d 20, 30 [“it




                                  13
`




is not a denial of due process for [a] commission to base its award
on a report of a referee although it does not review the record”],
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010; Bollinger v. San Diego Civil Service Com.
(1999) 71 Cal.App.4th 568, 576 [“The use of a single hearing
officer, whose findings and proposed decision are adopted by [a]
public agency, complies with due process.”]; Strode v. Board of
Medical Examiners (1961) 195 Cal.App.2d 291, 293, 298 [State
Board of Medical Examiners could issue a decision revoking
doctor’s license based on a hearing officer’s proposed decision
“‘without reading or otherwise familiarizing itself with the
record’”].)
        Here, the trial court’s summary judgment against North
River followed neither a court trial nor a similar adversarial
proceeding where the parties presented evidence. (See North
River II, supra, 53 Cal.App.5th at p. 567 [“Summary judgment
following a declaration of forfeiture is a consent judgment entered
without a hearing pursuant to the terms of the bail bond.”];
People v. American Contractors Indemnity Co. (2015) 238
Cal.App.4th 1041, 1047 [“A summary judgment in a bail
forfeiture is a consent judgment entered without a hearing and
the proceedings are not adversarial.”]; County of Los Angeles v.
Amwest Surety Ins. Co. (1983) 147 Cal.App.3d 961, 967 [an action
“to enforce against a bail bond surety the obligation under a bail
bond is not . . . an adversary civil action”].) Section 1305 requires
the court to declare bail forfeited if the defendant fails to appear
for certain proceedings, here, Cardenas’s preliminary hearing.
Section 1306 directs the court to enter summary judgment
against the surety if the forfeiture has not been set aside after
the appearance period, which the court also did here (after




                                 14
`




granting Bad Boys Bail Bonds’ request to extend the appearance
period). The surety has no right to present evidence, and the
court entering summary judgment does not need to review or
weigh any evidence or make findings. It simply has to confirm
from the record of proceedings that the bail had not been set
aside. North River does not cite, much less analyze, the factors in
Mathews v. Eldridge, supra, 424 U.S. 319 to argue why the rule
in European Beverage should apply to this type of proceeding.
       In addition, even in a court trial “different judges may hear
different phases of a trial . . . upon the stipulation of the parties.”
(European Beverage, supra, 43 Cal.App.4th at p. 1215.)
Similarly, where the parties consent to a general reference under
Code of Civil Procedure section 635, the trial court appoints a
referee to make findings and a ruling and subsequently enters
judgment “thereon in the same manner as though the matter had
been tried by the court” without reviewing the evidence. (See
Jovine v. FHP, Inc. (1998) 64 Cal.App.4th 1506, 1522.) By
agreeing to post bail to secure Cardenas’s release, North River
entered into a contract with the government in which it
“consented . . . as prescribed by section[s 1278 and] 1287 that
judgment may be summarily entered against it, so long as the
provisions of sections 1305 and 1306 have been met.” (County of
Los Angeles v. Amwest Surety Ins. Co., supra, 147 Cal.App.3d at
p. 967.) By doing so, North River acknowledged it was not
entitled to a trial before a judge or jury before judgment. The
trial court did not violate North River’s due process rights by
entering judgment here. (See ibid. [“there is under the Penal
Code both notice to the surety and the opportunity to be heard”
after the court declares bail forfeited, which is “sufficient to
satisfy the California constitutional due process requirements”].)




                                  15
`




      D.     The Trial Court’s Alleged Violations of Cardenas’s
             Constitutional Rights Did Not Invalidate the Bond
       Citing In re Humphrey (2018) 19 Cal.App.5th 1006
(Humphrey), review granted May 23, 2018, S247278, North River
in its opening brief argued the bond was void because the trial
court violated Cardenas’s constitutional rights by setting a bail
amount without inquiring into Cardenas’s ability to pay the
amount or considering less restrictive bail conditions. In its
reply brief, however, North River concedes this issue in light of
the court’s decision in People v. The North River Ins. Co. (2020)
48 Cal.App.5th 226 (North River I).
       We agree with the North River I court that, even if a trial
court violates a defendant’s constitutional rights when setting the
bail amount, and even if a surety has standing to assert the
defendant’s constitutional rights, the bond and a subsequent
summary judgment entered are not void. First, “[a] judgment is
‘void’ only when the court entering that judgment ‘lack[ed]
jurisdiction in a fundamental sense’ due to the ‘“entire absence of
power to hear or determine the case”’ resulting from the ‘“absence
of authority over the subject matter or the parties.”’” (North
River I, supra, 48 Cal.App.5th at p. 233.) Where a court “merely
act[s] in excess of its jurisdiction or defined power,” the judgment
is voidable but not void. (Id. at pp. 233-234.) Here, the court did
not lack fundamental jurisdiction over the proceedings; the court
had subject matter jurisdiction to declare the forfeiture and enter
judgment under sections 1305 and 1306 and had personal
jurisdiction over North River. (See North River I, at p. 234.)
       Second, as the court in North River I stated, “any
noncompliance with Humphrey would, at best, render the bail
order voidable as to the defendant, not as to the surety.” (North




                                16
`




River I, supra, 48 Cal.App.5th at p. 235.) The bail forfeiture
proceedings arose from North River’s contract with the
government to act as the guarantor of Cardenas’s appearance.
(See People v. American Contractors Indemnity Co., supra,
33 Cal.4th at p. 657.) Therefore, the forfeiture proceedings were
“independent from and collateral to” the criminal prosecution,
and any “errors in [the] trial court’s setting of bail during the
criminal prosecution” did not let North River “off the hook in the
collateral bail proceedings.” (Ibid; see People v. Accredited Surety
& Casualty Co. (2019) 34 Cal.App.5th 891, 897-899 [trial court’s
“[f]ailure to comply with the procedural requirements of
Humphrey . . . did not render the subsequently issued bond
void”]; People v. Financial Casualty & Surety, Inc. (2019)
39 Cal.App.5th 1213, 1217, 1225-1227 [assuming the trial court
violated the defendant’s constitutional rights by conditioning bail
on the defendant waiving his Fourth Amendment rights against
warrantless searches, the violation did not “vitiate the surety’s
obligation to comply with the terms of the undertaking”]; People
v. Accredited Surety & Casualty Co., Inc. (2004) 125 Cal.App.4th
1, 4, 6-8 [trial court’s failure to comply with section 1275 when
setting bail did “not operate to exonerate a surety’s liability” on
the bond].)




                                17
`




                         DISPOSITION

     The order is affirmed. The People are to recover their costs
on appeal.




                  SEGAL, Acting P. J.



    We concur:




                  FEUER, J.




                  DILLON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                18